Case 2:17-cv-02665-JAD-DJA Document 44 Filed 09/05/19 Page 1 of 3




                                                ECF No. 44
Case 2:17-cv-02665-JAD-DJA Document 44 Filed 09/05/19 Page 2 of 3




        Based on the parties' stipulation [ECF No. 44] and good cause appearing, IT IS
 HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
 its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                                _________________________________
                                                             ____
                                                                _ ______
                                                                     ___
                                                                      ______________
                                                                      ____
                                                U.S. District Ju
                                                              Judge   Jennifer
                                                               uddgge Jenniffer A Dorsey
                                                                             e A.
                                                Dated: September 6, 2019
